DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the inner surface of the tunnel” (emphasis added) lacks proper antecedent basis. 
In claims 1, 6 and 15, the limitation “the water surface plane” lacks proper antecedent basis. 
In claims 6, 15, 18 and 19, the limitation “the stern face” lacks proper antecedent basis. 
In claim 7, the limitation “the rounded corners” lacks proper antecedent basis. 
In claim 12, the limitation “the joint lines” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 11-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 177429 U1 (‘429), as cited by Applicant..
RU ‘429 shows an inflatable motor boat comprising: a U-shaped hull in plan view (Fig 1), which is formed by open outline of inflatable boards and bow part, an inflatable bottom [2] attached to the hull, which bottom is divided into at least three longitudinal segments, wherein a longitudinal tunnel is made in the middle segment of the bottom. 
Re claim 1, as seen in the longitudinal sectional view of Fig 4, the inner surface of the tunnel has essentially arc-shaped form (at ref. #7), wherein the tunnel comprises a portion having a wedge-shaped form in a vertical section with an angle of inclination relative to the water surface plane from 5 degree to 45 degree.
Re claim 2, the tunnel comprises a rear portion (at ref. #6 in Fig 4), which is considered to be an additional portion, with an angle of inclination from 0 degree to 20 degree, wherein the length of the additional portion is less than the length of the wedge-shaped portion. 
Re claim 4, the tunnel length is from 5 to 50% of the overall length of the boat. 
Re claim 5, the angle of inclination of at least one of the tangents to the side wall of the tunnel is not more than 45 degree from the vertical line (Fig. 3). 
Re claim 11, the rear 75% portion of the tunnel and the front 25% portion of the tunnel together form two continuous water channels, wherein the rear portion and the front portion of tunnels have a different or variable depths. 

Re claim 12, the water channels are made as a continuation of the joint lines formed between adjacent segments of the inflatable bottom. 
Re claim 16, the longitudinal tunnel comprises a portion having a wedge-shaped form in a vertical section. 
Re claim 17, the angle of inclination of the tunnel relative to the water surface plane is from 5 degree to 45 degree.



Claims 1-2, 4-6, 10-12 and 15-17 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by RU 173888 U1 (‘888), as cited by Applicant.
RU ‘888 shows inflatable motor boat comprising: a U-shaped hull in plan view, which is formed by open outline of inflatable boards and bow part, an inflatable bottom [2] attached to the hull, which bottom is divided into at least three longitudinal segments, wherein a longitudinal tunnel [8] is made in the middle segment of the bottom.
Re claim 1, as seen in a rear view in Fig 3, the inner surface of the tunnel has substantially arc-shaped form, wherein the tunnel comprises a portion having a wedge-shaped form in a vertical section with an angle of inclination relative to the water surface plane being from 5 degree to 45 degree. 
Re claim 2, the tunnel comprises an additional portion (at ref #6) with an angle of inclination from 0 degree to 20 degree, wherein the length of the additional portion is less than the length of the wedge-shaped portion. 
Re claim 4, the tunnel length is from 5 to 50% of the overall length of the boat. 
Re claim 5, the angle of inclination of at least one tangent to the side wall of the tunnel is not more than 45 degree from the vertical line. 


Re claim 6, the tunnel comprises a portion having a wedge-shaped form in a vertical section, wherein the stern face of the bottom (at ref #6), conjugated with the tunnel, is made inclined and forms an angle of less than 90 degree relative to the water surface plane. 
Re claim 10, the angle of inclination of the wedge-shaped portion of the tunnel relative to the water surface plane is from 5 degree to 45 degree. 
Re claim 11, a longitudinal tunnel comprises a rear channel (at ref #6) and a front channel (at ref #7), each having a different or variable depths. 
Re claim 12, the water channels are made as a continuation of the joint lines formed between adjacent segments of the inflatable bottom. 
Re claim 15, the stern face of the bottom, conjugated with a longitudinal tunnel, is made inclined, with an angle of less than 90 degree relative to the water surface plane.
Re claim 16, the longitudinal tunnel comprises a portion having a wedge-shaped form in a vertical section. 
Re claim 17, the angle of inclination of the tunnel relative to the water surface plane is from 5 degree to 45 degree.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 3, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over RU 177429 U1 (‘429).
RU ‘429 shows an inflatable motor boat comprising: a U-shaped hull with an inflatable bottom divided into at least three longitudinal segments, wherein a longitudinal tunnel is made in the middle segment of the bottom. 

 However, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the tunnel of RU ‘429 with the claimed dimensions as a matter of routine design choice. Employing such dimensions would have resulted in a tunnel that was optimally sized to allow the boat to operate efficiently in shallow water conditions.

Claims 3, 7-9, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over 173888 U1 (‘888).
RU ‘888 shows an inflatable motor boat comprising: a U-shaped hull with an inflatable bottom divided into at least three longitudinal segments, wherein a longitudinal tunnel is made in the middle segment of the bottom. 
RU ‘888, however, does not disclose specific dimensions associated with the tunnel, namely the width of the tunnel at the line of conjugation with stem face of the inflatable bottom being 20-60 cm (claims 3, 9 and 19); the total length of the tunnel and the water channel connected thereto being 20-380 cm (claim 14); the depth of the tunnel at a line of the conjugation with stern face of the inflatable bottom being 2-25 cm (claims 8 and 18).
 However, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the tunnel of RU ‘888 with the claimed dimensions as a matter of routine design choice. Employing such dimensions would have resulted in a tunnel that was optimally sized to allow the boat to operate efficiently in shallow water conditions.
Further, RU ‘888 also fails to disclose the corners of the stern face as being rounded (claim 7).
	It would however have been obvious to a person skilled in the art before the effective filing date of the invention to provide the stern face of RU ‘888 with rounded upper and lower corners. Having such an arrangement would have prevented turbulent flow inside the channel to improve hydrodynamic efficiency.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over 173888 U1 (‘888) in view of Clancey (US 7424859 B1)
RU ‘888 shows an inflatable motor boat comprising: a U-shaped hull with an inflatable bottom divided into at least three longitudinal segments, wherein a longitudinal tunnel is made in the middle segment of the bottom to form a water channel. 
RU ‘888, however, does not disclose the water channel as having a sinusoidal shape in a longitudinal section.
Clancey shows motor boat comprising a longitudinal tunnel with angled holes made in the a bottom to form a water channel, wherein the channel has an S- or sinusoidal shape in a longitudinal section (see the abstract, and Fig 4a).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the tunnel of RU ‘888 with a sinusoidal shape and angled holes, as taught by Clancey. Having such an arrangement would have allowed air to be drawn into the channel, thereby enabling the boat of RU ‘888 to be plied both in shallow- and deep-water conditions with equally high efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,710,679 (Zykov et al.) show an inflatable boat with a wedge-shaped tunnel 
US 6,981,460 (Wheeler et al.) shows an inflatable boat with a tunnel having a sinusoidal shape
US 4,915,668 (Hardy) and US 0,023,105 (Montgomery) each show a boat a tunnel having arcuate shape
US 4,609,360 (Whitehead) shows a boat with a tunnel having variable depths

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617